

EXHIBIT 10(b)
 
 
 
PROGRESS ENERGY, INC.
 
Board of Directors Meeting – March 14, 2012

 
AMENDMENT OF THE
 
SUPPLEMENTAL SENIOR EXECUTIVE RETIREMENT PLAN
 


Mr. Johnson referred to the report of the Organization & Compensation Committee
and its recommendation that the Company’s Supplemental Senior Executive
Retirement Plan be amended:
 
WHEREAS, Progress Energy, Inc. (the “Company”) sponsors the Supplemental Senior
Executive Retirement Plan of Progress Energy, Inc., as amended and restated
effective January 1, 2009 (the “Plan”); and


WHEREAS, the Plan was amended effective as of January 1, 2009, to revise several
definitions relating to the benefits provided to certain Plan participants (the
“2009 Amendments”); and


WHEREAS, the 2009 Amendments, by their terms, did not apply to individuals who
became Plan participants prior to January 1, 2009; and


WHEREAS, the 2009 Amendments were not intended to apply to individuals who were
members of the Senior Management Committee on December 31, 2008, regardless of
whether such individuals became Plan participants prior to January 1, 2009;


WHEREUPON, after discussion and upon motion duly made and seconded, it was
unanimously:


RESOLVED, that the Plan is amended in the following respects, effective as of
January 1, 2009:


FIRST:  The second sentence of the Plan’s definition of the term “Target Early
Retirement Benefit” is amended to read as follows:


Notwithstanding the foregoing, with respect to a Participant who first entered
the Plan as a Participant prior to January 1, 2009, or an individual who was a
member of the Senior Management Committee on December 31, 2008, and who first
enters the Plan as a Participant on or after January 1, 2009, the Target Early
Retirement Benefit shall be determined by multiplying the Participant’s Final
Average Salary by four percent (4%) for each projected year of Service at his
Normal Retirement Date up to a maximum of sixty-two percent (62%).


SECOND:  The second sentence of the Plan’s definition of the term “Target Normal
Retirement Benefit” is amended to read as follows:


 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding the foregoing, with respect to a Participant who first entered
the Plan as a Participant prior to January 1, 2009, or an individual who was a
member of the Senior Management Committee on December 31, 2008, and who first
enters the Plan as a Participant on or after January 1, 2009, the Target Normal
Retirement Benefit shall be determined by multiplying the Participant’s Final
Average Salary by four percent (4%) for each projected year of Service at his
Normal Retirement Date up to a maximum of sixty-two percent (62%).


THIRD:  The second sentence of the Plan’s definition of the term “Target
Pre-Retirement Death Benefit” is amended to read as follows:


Notwithstanding the foregoing, with respect to a Participant who first entered
the Plan as a Participant prior to January 1, 2009, or an individual who was a
member of the Senior Management Committee on December 31, 2008, and who first
enters the Plan as a Participant on or after January 1, 2009, the Target
Pre-Retirement Death Benefit shall be determined by multiplying the
Participant’s Final Average Salary by four percent (4%) for each year of Service
at his death up to a maximum of sixty-two percent (62%).


FOURTH:  The second sentence of the Plan’s definition of the term “Target
Severance Benefit” is amended to read as follows:


Notwithstanding the foregoing, with respect to a Participant who first entered
the Plan as a Participant prior to January 1, 2009, or an individual who was a
member of the Senior Management Committee on December 31, 2008, and who first
enters the Plan as a Participant on or after January 1, 2009, the Target
Severance Benefit shall be determined by multiplying the Participant’s Final
Average Salary by four percent (4%) for each year of Service at his Separation
from Service up to a maximum of sixty-two percent (62%).

 
RESOLVED, that the appropriate officers of the Company are hereby authorized and
directed to take such actions and to execute such documents as may be necessary
or desirable to implement the foregoing resolution, all without the necessity of
further action by this Board.

 
 

--------------------------------------------------------------------------------

 
